    Case 1:19-cr-00108-PLM ECF No. 11 filed 05/07/19 PageID.16 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                   --------------

UNITED STATES OF AMERICA,

                      Plaintiff,

              v.

JEREMY DARNELL MORTON,
     a/k/a “Jiggs,”

                      Defendant.
                                              /            INDICTMENT

       The Grand Jury charges:

                       (Possession of Heroin with Intent to Distribute)

       On or about September 17, 2015, in Kent County, in the Western District of Michigan,

Southern Division, the Defendant,

                                   JEREMY DARNELL MORTON,
                                          a/k/a “Jiggs,”

did knowingly and intentionally possess with intent to distribute a substance containing a

detectable amount of heroin, a Schedule I controlled substance.

21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(C)
                                                    A TRUE BILL


                                                    _________________________________
                                                    GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


__________________________
HAGEN WALTER FRANK
SALLY J. BERENS
Assistant United States Attorneys
